 Case 14-08438         Doc 112       Filed 10/17/18 Entered 10/17/18 09:05:37                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 08438
                                                CHAPTER 13
Sedrick Ballenger
                                                JUDGE JACQUELINE P COX

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: NEW PENN FINANCIAL



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

12         13       XXXXXX7236                                $2,023.77        $2,023.77    $2,023.77

Total Amount Paid by Trustee                                                                $2,023.77


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
 Case 14-08438        Doc 112      Filed 10/17/18 Entered 10/17/18 09:05:37               Desc Main
                                     Document Page 2 of 2


                                                                              CASE NO. 14-08438-JPC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 17th day of October, 2018.


Debtor:                                         Attorney:
Sedrick Ballenger                               ZALUTSKY & PINSKI LTD
5051 W Jackson Blvd                             111 W WASHINGTON #1550
Chicago, IL 60644                               CHICAGO, IL 60602
                                                via Clerk's ECF noticing procedures

Mortgage Creditor:                              Mortgage Creditor:
WELLS FARGO BANK                                NEW PENN
% PIERCE & ASSOCIATES                           FINANCIAL/SHELLPOINT
1 N DEARBORN #1300                              MORTGAGE
CHICAGO, IL 60602                               % CODILIS & ASSOC
                                                15W030 N FRONTAGE RD #100
                                                BURR RIDGE, IL 60527

Creditor:                                       Mortgage Creditor:
NEW PENN FINANCIAL                              CHUHAK & TECSON PC
% SHELLPOINT MORTGAGE                           30 S WACKER DR #2600
SERVICING                                       CHICAGO, IL 60606
55 BEATTIE PL #110
GREENVILLE, SC 29601

Mortgage Creditor:
SHAPIRO KREISMAN & ASSOC LLC
2121 WAUKEGAN RD #301
BANNOCKBURN, IL 60015

ELECTRONIC SERVICE - United States Trustee


Date: October 17, 2018                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
